DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2022 has been entered.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-5, 7-13, 15, 18, 21-26 and 30 have been cancelled.  Claims 1, 2, 6, 14, 16, 17, 19, 20, 27-29 and 31-42 have been considered on the merits.

Duplicate Claims
Applicant is advised that should claim 6 be found allowable, claim 34 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 37 and 42 recite that the exogenous elongase protein is a Rattus or Yarrowia elongase.  The Specification describes an elongase protein from Rattus norvegicus and Yarrowia lipolytica.  See, for example, the Specification at page 28.  There is, however, no apparent support anywhere in the originally filed disclosure of the broader description of an elongase from Rattus or Yarrowia.  Therefore, Claims 37 and 42 contain new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14, 19, 20, 27-29, 31, 33, 36, 38, 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US Publication No. 2013/0323823) in view of Fillatti et al. (US Publication No. 2004/0006792) and Sakuradani et al. (European Journal of Biochemistry, 260: 208-216, 1999 – see the IDS filed 06 July 2021).
Franklin et al. is directed to oleaginous recombinant cells that produce triglyceride oils having desired fatty acid profiles (abstract).  Suitable host cells include Mortierella alpine (paragraphs [0346]-[0347]; [0393]-[0394]).  In one embodiment, the recombinant cells produce low polyunsaturated oils and include a first genetic modification wherein the activity of one or more fatty acyl ∆12 desaturase genes is reduced in order to reduce the conversion of oleic acid into linoleic acid.  Reduction of fatty acyl ∆12 desaturase activity can be carried by knockout of one or more genes encoding fatty acyl ∆12 desaturase (paragraph [0089]).  The activity of fatty acyl ∆12 desaturase can be reduced to such a degree that the oil content of the cell is at least 50% by dry weight (paragraph [0091]) and the oil may contain 70% or more of oleic acid (paragraph [0101]).  Fatty acyl ∆12 desaturase activity can be reduced to such a degree that the oil contains no more than 0.001% linoleic acid (paragraph [0101]).  The cells may contain a second genetic modification which enhances the activity of diacylglycerol acyltransferase, including a type 1 diacylglycerol acyltransferase (see Table 3), by introducing an exogenous gene encoding that enzyme (paragraphs [0110]-[0112]). The cells may also contain a third genetic modification whereby exogenous genes are introduced which encode glycerol-3-phosphate acyltransferase, lysophosphatidic acid acyltransferase and/or phosphatidic acid phosphatase (paragraphs [0110]-[0112]).  The recombinant cells may also include a genetic modification which introduces an exogenous gene encoding an elongase (paragraphs [0122]-[0125]).
Franklin et al. do not describe increasing the activity of a ∆9 desaturase protein in a recombinant cell.
Fillatti et al. describe genetically engineered plant cells for the production of plants with altered seed oil compositions (abstract).  It is beneficial to transform the plant cells with a nucleic acid encoding a ∆9 desaturase in order to provide a plant having seeds with an increased oleic acid content and reduced polyunsaturated fatty acid content (paragraph [0014]).
Sakuradani et al. describe a ∆9 desaturase from the fungal strain Mortierella alpine 1S-4 (abstract).  The gene encoding the ∆9 desaturase was used to transform another fungus, Aspergillus oryzae, which caused drastic changes in the fatty acid composition of the transformed A. oryzae (abstract; pages 212-213 under “Expression of the Mortierella ∆9-desaturase cDNA in A. oryzae” and “Lipid analysis of the fungal transformants”; Figure 3; Tables 1 and 2).  Sakuradani et al. note that the ∆9 desaturases of plants are structurally different from the ∆9 desaturases of yeast and mammals and that the plant ∆9 desaturases use acyl-lipid or acyl-ACP substrates rather than the use of acyl-CoA substrates by yeast and mammalian ∆9 desaturases (page 208, left column).
It would have been obvious to one of ordinary skill in the art to produce a recombinant cell having a knockout mutation of a native ∆12 desaturase protein and wherein the cell does not express a ∆12 desaturase protein because Franklin et al. teach to reduce the activity of fatty acyl ∆12 desaturase enzymes by knockout mutation to such a degree that little or no linoleic acid is produced so that a low polyunsaturated oil will result.  Franklin et al. also teach the introduction of the second genetic modifications recited by the claims in order to produce low polyunsaturated oils as well as introduction of an exogenous gene encoding an elongase.  It would have been further obvious to one of ordinary skill in the art to have transformed the host cell of Franklin et al. by introducing an exogenous gene encoding a ∆9 desaturase protein because Fillatti et al. teach that including an exogenous gene encoding ∆9 desaturase is beneficial in cells designed to have an increased oleic acid content and reduced polyunsaturated fatty acid content.  Since Fillatti et al. teach the use of a ∆9 desaturase to increase oleic acid content, one of skill in the art would have been motivated to select a ∆9 desaturase with increased specificity for C18 saturated fatty acids.  In addition, one of skill in the art would have been motivated to use a fungal ∆9 desaturase, such as the M. alpine ∆9 desaturase described by Sakuradani et al., in the recombinant yeast cells, such as the Mortierella alpine yeast host cell described by Franklin et al., or the Aspergillus oryzae yeast host cell described by Sakuradani et al., because Sakuradani et al. teach that a yeast ∆9 desaturase would be expected to function in another yeast cell whereas a plant ∆9 desaturase likely would not function.  Incorporation of an exogenous M. alpine ∆9 desaturase in either a M. alpine or A. oryzae host cell would be expected to provide for expression of this gene since both of these host cells are filamentous fungi.

Claims 1, 2, 14, 16, 19, 20, 27-29, 31, 33, 36-38, 40 and 41  is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US Publication No. 2013/0323823) in view of Fillatti et al. (US Publication No. 2004/0006792), Sakuradani et al. (European Journal of Biochemistry, 260: 208-216, 1999 – see the IDS filed 06 July 2021) and GenBank Accession No. CAG83378.1 (published 16 March 2012).
Franklin et al., Fillatti et al. and Sakuradani et al. have been discussed above.  None of those references describes the use of an elongase from Yarrowia.  Note, however, that Franklin et al. do describe the use of Yarrowia lipolytica as a suitable recombinant host cell to produce triglyceride oils having desired fatty acid profiles (paragraphs [0346]-[0347]; [0391]-[0392]).
GenBank Accession No. CAG83378.1 describes an elongase from Yarrowia lipolytica.
It would have been obvious to one of ordinary skill in the art to have used the elongase described by GenBank Accession No. CAG83378.1 in the recombinant Yarrowia lipolytica host cell of Franklin/Fillatti/Sakuradani because it would be the simple substitution of one known element for another to obtain a predictable result.

Claims 1, 2, 14, 16, 17, 19, 20, 27-29, 31, 33, 36-38, 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US Publication No. 2013/0323823) in view of Fillatti et al. (US Publication No. 2004/0006792), Sakuradani et al. (European Journal of Biochemistry, 260: 208-216, 1999 – see the IDS filed 06 July 2021), GenBank Accession No. CAG83378.1 (published 16 March 2012) and UniProt Accession No. Q6CF55_YARLI (published August 16, 2004).
Franklin et al., Fillatti et al., Sakuradani et al. and GenBank Accession No. CAG83378.1 have been discussed above.  Franklin et al. teach knockout of ∆12 desaturase genes and the use of Yarrowia lipolytica as a host cell but do not explicitly describe a ∆12 desaturase protein having SEQ ID NO: 1.  UniProt Accession No. Q6CF55_YARLI teaches that Y. lipolytica has a ∆12 desaturase protein which has SEQ ID NO: 1.  Thus, it would have been obvious to one of ordinary skill in the art to have knocked out a gene encoding ∆12 desaturase having SEQ ID NO: 1 from Yarrowia lipolytica because UniProt Accession No. Q6CF55_YARLI teaches that Y. lipolytica can be expected to have a gene encoding this amino acid sequence and Franklin et al. teach the benefit of deleting genes encoding ∆12 desaturase in order to provide a recombinant cell which produces a low polyunsaturated oil.

Claims 1, 2, 6, 14, 16, 19, 20, 27-29, 31, 33, 34, 36-38, 40 and 41  is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US Publication No. 2013/0323823) in view of Fillatti et al. (US Publication No. 2004/0006792), Sakuradani et al. (European Journal of Biochemistry, 260: 208-216, 1999 – see the IDS filed 06 July 2021), GenBank Accession No. CAG83378.1 (published 16 March 2012) and NCBI Reference Sequence XP_003326562.1 (published 06 September 2012).
Franklin et al., Fillatti et al., Sakuradani et al. and GenBank Accession No. CAG83378.1 have been discussed above.  None of those references describes the use of a ∆9 desaturase from Puccinia graminis.
NCBI Reference Sequence XP_003326562.1 describes a ∆9 desaturase from Puccinia graminis.
It would have been obvious to one of ordinary skill in the art to have used the ∆9 desaturase described by NCBI Reference Sequence XP_003326562.1 in the recombinant yeast cell of Franklin/Fillatti/Sakuradani because it would be the simple substitution of one known element for another to obtain a predictable result.

Claims 1, 2, 14, 16, 19, 20, 27-29, 31-33, 36-38, 40 and 41  is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US Publication No. 2013/0323823) in view of Fillatti et al. (US Publication No. 2004/0006792), Sakuradani et al. (European Journal of Biochemistry, 260: 208-216, 1999 – see the IDS filed 06 July 2021), GenBank Accession No. CAG83378.1 (published 16 March 2012) and Damude et al. (US Publication No. 2013/0123361 – see the IDS filed 02 August 2017).
Franklin et al., Fillatti et al., Sakuradani et al. and GenBank Accession No. CAG83378.1 have been discussed above.  None of those references describes a yeast cell comprising a knockout mutation of a native ∆9 desaturase protein.
Damude et al. describe engineered strains of Yarrowia lipolytica for producing fatty acids (abstract).  In certain embodiments, it is advantageous to replace the native Yarrowia lipolytica ∆12 desaturase with the ∆12 desaturase from Fusarium moniliforme in order to increase the percent substrate conversion.  In particular, overexpression of the F. moniliforme ∆12 desaturase in conjunction with a knockout of the Y. lipolytica ∆12 desaturase can result in increased product (paragraph [0322]).
It would have been obvious to one of skill in the art to have knocked out the native ∆9 desaturase in the recombinant Y. lipolytica of Franklin/Fillatti/Sakuradani et al. because Damude et al. teach that removal of a native ∆12 desaturase from Y. lipolytica can be expected to enhance desired fatty acid product formation from an exogenous ∆12 desaturase and, therefore, one would expect an analogous enhanced desired fatty acid product formation from an exogenous ∆9 desaturase in Y. lipolytica if the native ∆9 desaturase was knocked out.

Claims 1, 2, 14, 16, 19, 20, 27-29, 31, 33, 35, 36-38, 40 and 41  is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US Publication No. 2013/0323823) in view of Fillatti et al. (US Publication No. 2004/0006792), Sakuradani et al. (European Journal of Biochemistry, 260: 208-216, 1999 – see the IDS filed 06 July 2021), GenBank Accession No. CAG83378.1 (published 16 March 2012) and UniProt Accession No. A0A060TGR1_BLAAD (published 03 September 2014).
Franklin et al., Fillatti et al., Sakuradani et al. and GenBank Accession No. CAG83378.1 have been discussed above.  None of those references describes the use of a glycerol-3-phosphate acyltransferase from Arxula adeninivorans.
UniProt Accession No. A0A060TGR1_BLAAD describes a glycerol-3-phosphate acyltransferase from Arxula adeninivorans.
It would have been obvious to one of ordinary skill in the art to have used the glycerol-3-phosphate acyltransferase described by UniProt Accession No. A0A060TGR1_BLAAD in the recombinant yeast cell of Franklin/Fillatti/Sakuradani because it would be the simple substitution of one known element for another to obtain a predictable result.

Claims 1, 2, 14, 16, 19, 20, 27-29, 31, 33, 36-40 and 41  is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US Publication No. 2013/0323823) in view of Fillatti et al. (US Publication No. 2004/0006792), Sakuradani et al. (European Journal of Biochemistry, 260: 208-216, 1999 – see the IDS filed 06 July 2021), GenBank Accession No. CAG83378.1 (published 16 March 2012) and NCBI Reference Sequence No. XP_502557.1 (published 29 October 2008).
Franklin et al., Fillatti et al., Sakuradani et al. and GenBank Accession No. CAG83378.1 have been discussed above.  None of those references describes the use of a diacylglycerol acyltransferase from Yarrowia lipolytica.
NCBI Reference Sequence No. XP_502557.1 describes a diacylglycerol acyltransferase from Yarrowia lipolytica.
It would have been obvious to one of ordinary skill in the art to have used the diacylglycerol acyltransferase described by NCBI Reference Sequence No. XP_502557.1in the recombinant yeast cell of Franklin/Fillatti/Sakuradani because it would be the simple substitution of one known element for another to obtain a predictable result.

Claims 1, 2, 14, 16, 19, 20, 27-29, 31, 33 and 35-42  is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US Publication No. 2013/0323823) in view of Fillatti et al. (US Publication No. 2004/0006792), Sakuradani et al. (European Journal of Biochemistry, 260: 208-216, 1999 – see the IDS filed 06 July 2021), UniProt Accession No. A0A060TGR1_BLAAD (published 03 September 2014), GenBank Accession No. CAG83378.1 (published 16 March 2012), and NCBI Reference Sequence No. XP_502557.1 (published 29 October 2008).
Franklin et al., Fillatti et al., Sakuradani et al. and GenBank Accession No. CAG83378.1 have been discussed above.  None of those references describes the use of a glycerol-3-phosphate acyltransferase from Arxula adeninivorans, or a diacylglycerol acyltransferase from Yarrowia lipolytica.
UniProt Accession No. A0A060TGR1_BLAAD describes a glycerol-3-phosphate acyltransferase from Arxula adeninivorans.
NCBI Reference Sequence No. XP_502557.1 describes a diacylglycerol acyltransferase from Yarrowia lipolytica.
It would have been obvious to one of ordinary skill in the art to have used the glycerol-3-phosphate acyltransferase described by UniProt Accession No. A0A060TGR1_BLAAD and the diacylglycerol acyltransferase described by NCBI Reference Sequence No. XP_502557.1 in the recombinant yeast cell of Franklin/Fillatti/Sakuradani because it would be the simple substitution of known elements for other known elements to obtain a predictable result.

Response to Arguments
	On page 8 of the response, Applicant has argued that the 103 rejections are inappropriate because “As an initial matter, Franklin and Fillatti relate to lipid biosynthesis in microalgae or plant cells (see, for example, Franklin at paragraphs [0072], [0091] and Fillatti at Abstract). Even when Franklin broadly discloses prokaryotic host cells (e.g., Yarrowia lipolytica), Franklin teaches expressing proteins listed in Table 20, all of with are microalgae or plant proteins (Franklin et paragraph -0392]).”  The argument is not convincing because: (1) Yarrowia lipolytica is a eukaryotic cell, not a prokaryotic cell; (2)  Franklin et al. broadly teach the use of eukaryotic or prokaryotic host cells at paragraphs [0346]-[0348], including a detailed discussion on use of the yeast Yarrowia lipolytica at paragraphs [0391]-[0392] and the yeast Mortierella alpine at paragraphs [0393]-[0394]; and (3) Franklin broadly teaches increasing the activity of glycerol-3-phosphate acyltransferase, diacylglycerol acyltransferse or elongase via the incorporation of any gene encoding proteins having such activity (see, for example paragraphs [0110]-[0112] and [0122]-[0125]) and is not regarded as limited to the use of the particular proteins listed in Table 20.
	On pages 8 of the response, Applicant also argues that the 103 rejections are inappropriate because the plant ∆9 desaturases describes by Fillatti et al. are incompatible for use in the yeast host cells described by Franklin et al., i.e., plant ∆9 desaturases rely on the use acyl-lipid or acyl-ACP substrates whereas yeast ∆9 desaturases rely on the use of acyl-CoA substrates.  The argument is not convincing because Sakuradani et al. recognize that the ∆9 desaturases of plants are structurally different from the ∆9 desaturases of yeast and mammals and that the plant ∆9 desaturases use acyl-lipid or acyl-ACP substrates rather than the use of acyl-CoA substrates by yeast and mammalian ∆9 desaturases (page 208, left column).  Thus, one of ordinary skill in the art would have been motivated to use a fungal ∆9 desaturase, such as the M. alpine ∆9 desaturase described by Sakuradani et al., in the recombinant yeast cells, such as the Mortierella alpine yeast host cell described by Franklin et al. or the Aspergillus oryzae host cell described by Sakuradani et al., because Sakuradani et al. teach that a yeast ∆9 desaturase would be expected to function in another yeast cell whereas a plant ∆9 desaturase likely would not function.  On page 9 of the response, Applicant further argues that Sakuradani et al. teach away from using a fungal protein in a yeast cell because of the statement at page 214 of Sakuradani et al.: “In general, it is difficult for genes of filamentous fungi to be expressed in bacteria and yeasts as microbial hosts.”  The argument is not convincing because: 
In the rejection over the combination of Franklin et al., Fillatti et al. and Sakuradani et al., the rejections urges the expression of exogenous M. alpine ∆9 desaturase in either a Mortierella alpine host cell or an Aspergillus oryzae host cell.  M. alpine is the natural host of M. alpine ∆9 desaturase and, therefore, the expression of an additional gene of M. alpine ∆9 desaturase would be expected.  In addition, Sakuradani et al. have explicitly demonstrated that M. alpine ∆9 desaturase is expressed in A. oryzae, which is not surprising since both M. alpine and A. oryzae are filamentous fungi.
Additional 103 rejections have been set forth in which the teachings of Franklin et al., Fillatti et al. and Sakuradani et al. are combined with GenBank Accession No. CAG83378.1, which describes an elongase from Yarrowia lipolytica.  These rejections urge the use of Yarrowia lipolytica as the recombinant host cell and, therefore, one would reasonably expect the expression of an exogenous gene encoding the GenBank elongase in a Y. lipolytica host cell since it is the natural site of expression of the GenBank elongase.  Thus, the 103 rejections are not inconsistent with the passage appearing at page 214 of Sakuradani et al.
At the bottom of page 9 to page 10 of the response, Applicant has argued that the 103 rejections are inappropriate because “As indicated in the application as filed, lipid metabolism is complex, and there is no a priori expectation of success for increasing lipid content when randomly overexpressing genes involved in lipid synthesis or repressing genes involved in lipid breakdown, let alone when combining overexpression and repression of genes. Indeed, even if overexpression of certain genes would have been expected to result in increased lipid levels in plants, it could not have been predicted a priori that such genes would result in increased lipid levels in yeast.”  The argument is not convincing because: (1) the examples of Franklin et al. demonstrate that overexpression of genes involved in lipid synthesis or repressing genes involved in lipid breakdown results in increased lipid levels in numerous different host cells; and (2) Sakuradani et al. explicitly demonstrate that expression of an exogenous gene involved in lipid metabolism (i.e., ∆9 desaturase) in Aspergillus oryzae, a filamentous fungus, caused drastic changes in the fatty acid composition of the transformed A. oryzae.  Thus, the available evidence indicates that it is reasonable to expect that the overexpression of genes involved in lipid synthesis or repressing genes involved in lipid breakdown would results in the altered lipid levels in a recombinant yeast cell.
On page 10 of the response, Applicant has further argued that “The unpredictability in the art is also stated in the application as filed in paragraph [0006]: The lipid yield of oleaginous organisms can be increased by the up-regulation, down- regulation, or deletion of genes implicated in a lipid pathway. The successful modulation of enzymes, however, is unpredictable, at best. For example, overexpressing in Y. lipolytica the DGA1 from Mortierella alpine has no significant effect on lipid content (U.S. Pat. No. 7,198,937; incorporated by reference) likewise, overexpressing DGA2 has no significant effect on the lipid content in the absence of other genetic modifications.”  The argument is not convincing because the results discussed pertain to only two genes that were introduced in a single species of host cell.  The claims at hand are far broader in scope that the example discussed in the Specification and there is no evidence to suggest that those of skill in the art had reason to believe that such a result would be expected for all genes related to lipid metabolism in all potential yeast host cells.
On page 10 of the response, Applicant has also argued that “Based on the teachings of Franklin, Sakuradani, and Fillatti, there can be no expectation that combining the elements of amended claim 1 will successfully lead to the results obtained by the inventors. For example, based on the examples described in Franklin and Fillatti, there is no expectation of success that modifying a yeast cell to express an exogenous ∆9 desaturase protein will result in a yeast cell having the desired properties, at least because the exogenous enzyme has to be functional within the cell membrane, not merely expressed in the cell.”  The argument is not convincing because Sakuradani et al. explicitly show that an exogenous gene of ∆9 desaturase expressed in Aspergillus oryzae caused drastic changes in the fatty acid composition of the transformed A. oryzae.
	On page 10 of the response, Applicant further argues that “More specifically, there is no expectation of success that a yeast cell expressing the exogenous ∆9 desaturase protein encoded by a ∆9 desaturase gene from Puccinia graminis or Arxula adeninivorans, as recited in claim 34, will produce higher levels of oleic acid than a yeast cell expressing the exogenous ∆9 desaturase protein encoded by a ∆9 desaturase gene from Rhodosporidium toruloides, Microbotryum violaceum, Gloeophyllum trabeum, and Yarrowia lipolytica (See Example 6 and Figure 6). Therefore, the data obtained by the inventors could not have been predicted with a 
reasonable expectation of success from the teachings of Franklin, Sakuradani, and Fillatti.”  The argument is not convincing because Franklin et al. and Sakuradani et al. show that exogenous genes expressed in a host cell can generally be expected to alter the lipid composition of the host cell and Sakuradani et al. provide the necessary guidance to refrain from introducing genes of filamentous fungi into other yeasts or bacteria.  Furthermore, at paragraphs [0391]-[0394] Franklin et al. provide extensive guidance on how to genetically alter Yarrowia lipolytica and Mortierella alpine to express or repress the genes recited by the claims and there is no evidence that such manipulations would not work.
	On page 13 of the response, Applicant argues with respect to the 103 rejection of Claim 32 over Franklin et al., Fillatti et al. and Damude et al., that the rejection is inappropriate because “Moreover, ∆12 desaturases and ∆9 desaturases are entirely different enzymes. As an initial matter, genes encoding ∆12 desaturases are not essential genes, while ∆9 is an essential gene (see instant specification, example 6, reporting that a ∆9 deletion mutant required supplementation with unsaturated fatty acids for growth). Therefore, a reference demonstrating knocking out a non-essential gene would not have led one of ordinary skill in the art to knocking out an essential gene with a reasonable expectation of success.”  The argument is not convincing because, as explained in the rejection, one of ordinary skill in the art would have been motivated to include an exogenous ∆9 desaturase in the recombinant Y. lipolytica of Franklin/Fillatti/Sakuradani with a knocked out native ∆9 desaturase because Damude et al. teach that removal of a native ∆12 desaturase from Y. lipolytica can be expected to enhance desired fatty acid product formation from an exogenous ∆12 desaturase and, therefore, one would expect an analogous enhanced desired fatty acid product formation from an exogenous ∆9 desaturase in Y. lipolytica if the native ∆9 desaturase was knocked out.  Thus, lack of an essential gene is not a consequence of the modifications described in the 103 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652